Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Rejection of claims 7 and 9 under 35 U.S.C. 112(b)has been withdrawn in response to amended claims submitted on 07/28/2022
Response to arguments
Applicant’s arguments submitted 07/28/2022, with respect to claims 1, 3, 12 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
o	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1 and 20 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1, 3, 12 and 13 fall within one of the statutory categories? 
 Claims 1 and 3 are a system claim and claims 12 and 13 are method claims, and as such fall within one of the statutory categories. 

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? Yes, claims 1, 12 and 13 are directed to mental processes. 
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

The system of claims 1 and 13 and method of claims 12 and 13 contain a mental process that can be practicably performed in the human mind and, therefore, an abstract idea.  The claims merely seek to determine whether a malfunction occurs based on an executed processing result. A human can determine whether a malfunction occurs (e.g. a robot fails to complete task, performs task incorrectly, collides with an object etc.) based on processing result i.e. result of simulated robot action.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
•	an additional element adds insignificant extra-solution activity to the judicial exception; and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Claims 1,,3, 12 and 13 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. While the claims do recite:

 In claims 1 and 3: “a storage section which registers and stores information on two or more structures related to the work robot and information on one or more processing models related to the structures” is merely storing information in memory. 
a processor configured to execute an operation program to execute an operation of the work system in a virtual space by using information on the structures and information on a processing model related to the structures; and a controller configured to acquire selection information in which the information on the two or more structures and the processing model related to the structures stored in the storage section are selected, read the information on the structures and the information on the processing model included in the selection information from the storage section, execute processing of the processing model in a state in which the two or more structures are connected by the operation program in the virtual space, output an indication of malfunction, and output a determination result when the operation by the work system has been normally executed”, is manipulating and displaying data, see MPEP 2106.05(f). Furthermore, it is generally linking the use of a judicial exception to a particular technological environment. Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application. See MPEP 2105.05(h).

Similarly, with respect to claims 12 and 13: an operation program that has information on two or more structures related to the work robot and information on one or more processing models related to the structures registered therein and executes an operation of the work system in a virtual space by using the information on the structures and the information on the processing model related to the structures exists, the method comprising: acquiring selection information in which the two or more structures and the processing model related to the structures are selected, constructing the work system obtained by combining the selected structures and processing model in the virtual space, causing the constructed work system to operate in the virtual space by the operation program, outputting an indication of malfunction when the operation by the work system has not been normally executed, and outputting a determined result when the operation by the work system has been normally executed” is collecting and manipulating data. is manipulating and displaying data, see MPEP 2106.05(f). Furthermore, it is generally linking the use of a judicial exception to a particular technological environment. Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application. See MPEP 2105.05(h).

Although claims 1 and 3 (claims 12 and 13 recite similar limitation) recite, “determine whether a malfunction occurs based on an executed processing result, output an indication of the malfunction when the malfunction occurs”, this is merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Claims 1, 3, 12 and 13 do not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field. A processor and controller of claim 1 and operation program of claims 12 and 13 merely executes operation of robot in a virtual space using a computer and outputs a processing result. As this is a computer executing a program and outputting a result, this is well-understood, routine, conventional (WURC) activity in the field, and in any additional limitations indicates that recited judicial exception does not amount to significantly more. 

CONCLUSION
Thus, since claims 1, 3, 12 and 13 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1, 3, 12 and 13 are directed towards non-statutory subject matter.

With respect to claim 2, the claim merely recites that constructed work system is operated in virtual space and determination of normal execution is made. As determination is a mental process and operating a work system in virtual space is using generic computer to execute a program, this is still an abstract idea without significantly more.

With respect to claim 4, the claim merely recites the controller outputs design specification information of the work system, this is receiving or transmitting data, hence an insignificant extra solution activity, see MPEP 2106.05(d) II.

With respect to claim 5, the claim merely recites outputting the processing result, this is receiving or transmitting data, hence an insignificant extra solution activity.

 With respect to claim 6, the claim merely recited outputting information, this is receiving or transmitting data, hence an insignificant extra solution activity.

With respect to claim 7, the claim merely recites processing of a model in a virtual world, this is a computer merely executing a program without integrating it into a practical application or significantly more.

With respect to claim 8, the claim merely recites outputting list of the processing models of the processing result. This is receiving or transmitting data, hence an insignificant extra solution activity.

With respect to claim 9, the claim recites the work robot, a supply device, a conveyance device, an imaging device, an end effector for executing processing on the workpiece. As these are not used in a practical application and their respective models are merely utilized in virtual world, the claim is still directed towards an abstract idea without significantly more.

With respect to claim 10, the claim further limits that structures includes at least one of shape data, structure condition data, and material data. This is not a practical application or significantly more.

With respect to claim 11, the claim further limits what processing model includes. This is still a program run on a computer, hence is not a practical application or significantly more.


With respect to claims 14 and 15, the claims merely recite that instructions executed by a processor are encoded in a non-transitory computer readable medium. This does not integrate the method of claims 12 and 13 to a practical application or significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103) as being anticipated by Nomura (US Pub. No. 20120327224) in view of Nagatsuka (US 20180079078).
Regarding Claim 1:
Nomura teaches:
An information providing device used in a work system including a work robot configured to perform a predetermined work on a workpiece, the information providing device comprising: (Fig. 1, shows a robotic system in a workspace; Fig. 2 , shows steps of the method for information processing for performing work)

a storage section which registers and stores information on two or more structures related to the work robot and information on one or more processing models related to the structures; ([0038], discloses a memory for storing programs and data and storing data on the member; [0063], discloses virtually setting the structural member of the robot; [0044], discloses recognizing the object to be worked and its physical characteristics; [0045], discloses reading data stored in the database to set the item to be worked; [0048], discloses a dynamic model associated with the robot)
a processor configured to execute an operation program to execute an operation of the work system in a virtual space by using information on the structures and information on a processing model related to the structures; and ([0039], disclosing control unit 18 controls the illumination light and orientation of the lighting system 10, the image processing of images acquired by the imaging unit 9, and the operation of the robot arm 11 according to procedures described in the computer program stored in the ROM. [0064], disclosing each of the structural member 100 of the robot system generated by computer graphics (a virtual object) is arranged to a virtual space corresponding to a work space. The control unit 18 functions as a first acquisition unit configured to acquire a virtual space image and generates, as a virtual space image, the computer graphics image imitating an image acquired by the imaging unit 9 capturing the work space. [0059], discloses setting the operation of the arm and item to be worked based on information such as speed and position; [0008], discloses performing the information processing method of the system in a virtual space; [0063], discloses generating a virtual space using information on a task process, objects and conditional parameters)

 a controller configured to acquire selection information in which the information on the two or more structures and the processing model related to the structures stored in the storage section are selected, ([0038], disclosing control unit 18 is connected to the structural member 100 of the robot system and controls operations of respective components. The control unit 18 functions as an information processing apparatus for setting the arrangement of the structural member 100 of the robot system based on information stored in the ROM about the structural member 100 of the robot system. [0063], discloses acquiring the conditions for virtually setting the structural member; [0061], discloses task processing model with information on the assembly of the object to be worked is selected) read the information on the structures and the information on the processing model included in the selection information from the storage section, execute processing of the processing model in a state in which the two or more structures are connected by the operation program in the virtual space, and ([0045], control unit reads the information in a database; [0059], discloses that information about the robot arm when executing the work to be completed on the assembly object is set) output an executed processing result. ([0077], discloses setting the arrangement parameters for a system based on the calculation of the evaluation value)

Nomura teaches of a display to inform user of status of robot ([0158-0162], disclosing a graphical user interface) and displaying a warning when an evaluation does not satisfy a requirement ([0165], disclosing predetermined evaluation value may be calculated as required in a production line already being in operation and if the evaluation value does not satisfy the previously set reference value, notification may be performed as an additional function. For example, warnings may be given to the user by display on the screen). However, does not explicitly disclose:

determine whether a malfunction occurs based on an executed processing result, output an indication of the malfunction when the malfunction occurs, and output an executed processing result when the malfunction does not occur

Nagatsuka teaches determine whether a malfunction occurs based on an executed processing result, output an indication of the malfunction when the malfunction occurs ([0020], disclosing evaluating unit 35 determines whether the cycle time achieves a predetermined cycle time, determines the power consumption is equal to or smaller than a predetermined threshold, or determines, using an interference detecting unit (not shown in the figure) included in the evaluating unit 35, whether interference between the robots 110 occurs. When a problem occurs, the evaluating unit 35 notifies to that effect in the display unit 4 and outputs an evaluation result to the display unit 4. The display unit 4 is, for example, a monitor). 

output an executed processing result when the malfunction does not occur ([0038], disclosing the robot simulation device may further include a notifying unit that notifies a result of the evaluation by the evaluating unit. Figure 3, disclosing displaying evaluation result when a problem i.e. malfunction does not occur). 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Nomura to determine whether a malfunction occurs based on an executed processing result, output an indication of the malfunction when the malfunction occurs, and output an executed processing result when the malfunction does not occur as taught by Nagatsuka to inform user of the malfunction. 

Regarding Claim 2:
Modified Nomura teaches, The information providing device according to claim 1:
wherein the controller constructs the work system obtained by combining the selected structures and processing model in the virtual space, causes the constructed work system to operate in the virtual space by the operation program, ([0064], disclosing control unit 18 functions as a first acquisition unit configured to acquire a virtual space image and generates, as a virtual space image, the computer graphics image imitating an image acquired by the imaging unit. [0126], disclosing instruction apparatus 300 transmits the user's instruction for the arrangement of the virtual object to the control unit. [0063] discloses setting the member and object and corresponding data from a database based on image recognition to set the virtual space) determines whether the operation by the work system has been normally executed, ([0074], discloses calculating an evaluation value based on the processing of the assembly item by the robot member) and outputs a determination result. ([0077], discloses setting the arrangement parameters for a system based on the calculation of the evaluation value)

Regarding Claim 3:
Nomura teaches:
An information providing device used in a work system including a work robot for performing a predetermined work on a workpiece, the information providing device comprising: (Fig. 1, shows a robotic system in a workspace; Fig. 2 , shows steps of the method for information processing for performing work)

a storage section which registers and stores information on two or more structures related to the work robot and information on one or more processing models related to the structures; ([0038], discloses a memory for storing programs and data and storing data on the member; [0063], discloses virtually setting the structural member of the robot; [0044], discloses recognizing the object to be worked and its physical characteristics; [0045], discloses reading data stored in the database to set the item to be worked; [0048], discloses a dynamic model associated with the robot)

a processor configured to execute an operation program configured to execute an operation of the work system in a virtual space by using information on the structures and information on a processing model related to the structures; and ([0039], disclosing control unit 18 controls the illumination light and orientation of the lighting system 10, the image processing of images acquired by the imaging unit 9, and the operation of the robot arm 11 according to procedures described in the computer program stored in the ROM. [0064], disclosing each of the structural member 100 of the robot system generated by computer graphics (a virtual object) is arranged to a virtual space corresponding to a work space. The control unit 18 functions as a first acquisition unit configured to acquire a virtual space image and generates, as a virtual space image, the computer graphics image imitating an image acquired by the imaging unit 9 capturing the work space. [0059], discloses setting the operation of the arm and item to be worked based on information such as speed and position; [0008], discloses performing the information processing method of the system in a virtual space)

a controller configured to acquire selection information in which the information on the two or more structures and the processing model related to the structures stored in the storage section are selected, ([0038], disclosing control unit 18 is connected to the structural member 100 of the robot system and controls operations of respective components. The control unit 18 functions as an information processing apparatus for setting the arrangement of the structural member 100 of the robot system based on information stored in the ROM about the structural member 100 of the robot system. [0063], discloses acquiring the conditions for virtually setting the structural member; [0061], discloses task processing model with information on the assembly of the object to be worked is selected)  

construct the work system obtained by combining the selected structures and processing model in the virtual space, causing the constructed work system to operate in the virtual space by the operation program, ([0063] discloses setting the member and object and corresponding data from a database based on image recognition to set the virtual space)

determine whether the operation by the work system has been normally executed, ([0074], discloses calculating an evaluation value based on the processing of the assembly item by the robot member; [0075], discloses calculating the value enables detecting the proper arrangement for the work space)

and output a determination result. ([0077], discloses setting the arrangement parameters for a system based on the calculation of the evaluation value)

Nomura teaches of a display to inform user of status of robot ([0158-0162], disclosing a graphical user interface) and displaying a warning when an evaluation does not satisfy a requirement ([0165], disclosing predetermined evaluation value may be calculated as required in a production line already being in operation and if the evaluation value does not satisfy the previously set reference value, notification may be performed as an additional function. For example, warnings may be given to the user by display on the screen). However, does not explicitly disclose:

output an indication of malfunction when the operation by the work system has not been normally executed, and output a determination result when the operation by the work system has been normally executed.

Nagatsuka teaches output an indication of malfunction when the operation by the work system has not been normally executed ([0020], disclosing evaluating unit 35 determines whether the cycle time achieves a predetermined cycle time, determines the power consumption is equal to or smaller than a predetermined threshold, or determines, using an interference detecting unit (not shown in the figure) included in the evaluating unit 35, whether interference between the robots 110 occurs. When a problem occurs, the evaluating unit 35 notifies to that effect in the display unit 4 and outputs an evaluation result to the display unit 4. The display unit 4 is, for example, a monitor). 

and output a determination result when the operation by the work system has been normally executed ([0038], disclosing the robot simulation device may further include a notifying unit that notifies a result of the evaluation by the evaluating unit. Figure 3, disclosing displaying evaluation result when a problem i.e. malfunction does not occur). 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Nomura to output an indication of malfunction when the operation by the work system has not been normally executed, and output a determination result when the operation by the work system has been normally executed as taught by Nagatsuka to inform user of the malfunction. 

Regarding Claim 4:
Modified Nomura teaches: The information providing device according to claim 2

wherein, when the operation of the work system in the virtual space is normally performed, the controller outputs design specification information of the work system based on the information on the structures and the information on the processing model. ([0064], disclosing control unit 18 functions as a first acquisition unit configured to acquire a virtual space image and generates, as a virtual space image, the computer graphics image imitating an image acquired by the imaging unit. [0126], disclosing instruction apparatus 300 transmits the user's instruction for the arrangement of the virtual object to the control unit. [0075], discloses calculating the value enables detecting the proper arrangement for the work space; [0077], discloses after selecting the highest evaluation value setting parameters corresponding to the correct virtual space).

Regarding Claim 5:
Modified Nomura teaches: The information providing device according to claim 1:
wherein the controller outputs design specification information based on the information on the structures and the information on the processing model of the processing result when specification output information is acquired after outputting the processing result. ([0064], disclosing control unit 18 functions as a first acquisition unit configured to acquire a virtual space image and generates, as a virtual space image, the computer graphics image imitating an image acquired by the imaging unit. [0126], disclosing instruction apparatus 300 transmits the user's instruction for the arrangement of the virtual object to the control unit. [0075], discloses calculating the value enables detecting the proper physical arrangement for the work space; [0077], discloses after selecting the highest evaluation value setting parameters that correspond to the correct virtual space)

Regarding Claim 6:
Modified Nomura teaches: The information providing device according to claim 1:
wherein information on a connection portion connected to another structure is included in the information on the structures, and ([0059], discloses the operation  of the assembly process having information on the position and orientation of both the arm and the object to be grasped when grasping)

wherein the controller outputs information on another structure connectable to the structures based on the information on the connection portion after acquiring the selection information. ([0064], disclosing control unit 18 functions as a first acquisition unit configured to acquire a virtual space image and generates, as a virtual space image, the computer graphics image imitating an image acquired by the imaging unit. [0126], disclosing instruction apparatus 300 transmits the user's instruction for the arrangement of the virtual object to the control unit. [0059], discloses the operation  of the assembly having information on the position and orientation of both the arm and the objects to be assembled when assembling)

Regarding Claim 7:
Modified Nomura teaches: The information providing device according to claim 1:
wherein the controller acquires processing condition information including a processing condition to be applied to the structures and the processing model, and executes processing of the processing model in the virtual space in the state in which the acquired processing condition is applied and the two or more structures are connected. ([0063], discloses the method of acquiring the conditions for virtually setting the structural member in virtual space; [0064], discloses control unit acts as acquisition unit and generates the virtual space; [0065], discloses modifying the virtual space by changing direction and position of lighting systems and imaging units)

Regarding Claim 8:
Modified Nomura teaches: The information providing device according to claim 1:
wherein the work system executes actual processing by applying the information on the processing model as it is, and 6Docket No. 529927US Preliminary Amendment ([0058], discloses task executed based on information of an assembly process)

wherein the controller outputs a list of the processing models of the processing result as an execution job for incorporating into the work system when order information is acquired after outputting the processing result. ([0067], discloses outputting multiple virtual space combinations for the processing of the task; [0069], discloses determining an evaluation value for each virtual space)

Regarding Claim 9:
Modified Nomura teaches: The information providing device according to claim 1:
wherein the structures include at least one of the work robot, a supply device, a conveyance device, an imaging device, an end effector for executing processing on the workpiece, and a portion thereof. ([0036], discloses a work robot, an imaging unit, a robotic arm, and a conveyor; see also Fig. 1)

Regarding Claim 10:
Modified Nomura teaches: The information providing device according to claim 1:
wherein the information on the structures includes at least one of shape data, structure condition data, and material data. ([0044], discloses physical characteristic data comprising rigidity, shape and optical properties)

Regarding Claim 11:
Modified Nomura teaches: The information providing device according to claim 1:
wherein the processing model includes at least one of movement processing, pick-up processing, arrangement processing, direction conversion processing, incorporation processing, image capturing processing, and image processing using the workpiece. ([0048], discloses a dynamic model for the robot; [0038], discloses the controller functioning as an apparatus for setting the arrangement; [0039], discloses image processing of images acquired)

Regarding claim 12:
Nomura teaches:
An information providing method used in a work system including a work robot that performs a predetermined work on a workpiece, in which an operation program that has information on two or more structures related to the work robot and information on one or more processing models related to the structures registered therein 7Docket No. 529927USPreliminary Amendment([0038], discloses a memory for storing programs and data and storing data on the member; [0063], discloses virtually setting the structural member of the robot; [0044], discloses recognizing the object to be worked and its physical characteristics; [0045], discloses reading data stored in the database to set the item to be worked; [0048], discloses a dynamic model associated with the robot) and executes an operation of the work system in a virtual space by using the information on the structures and the information on the processing model related to the structures exists([0059], discloses setting the operation of the arm and item to be worked based on information such as speed and position; [0008], discloses performing the information processing method of the system in a virtual space), the method comprising: 

acquiring selection information in which the two or more structures and the processing model related to the structures are selected; ([0063], discloses acquiring the conditions for virtually setting the structural member; [0061], discloses task processing model with information on the assembly of the object to be worked is selected)
reading the information on the structures and the information on the processing model included in the selection information, and executing processing of the processing model in a state in which the two or more structures are connected by the operation program in the virtual space; and ([0045], control unit reads the information in a database; [0059], discloses that information about the robot arm when executing the work to be completed on the assembly object is set)

outputting an executed processing result. ([0077], discloses setting the arrangement parameters for a system based on the calculation of the evaluation value).

Nomura teaches of a display to inform user of status of robot ([0158-0162], disclosing a graphical user interface) and displaying a warning when an evaluation does not satisfy a requirement ([0165], disclosing predetermined evaluation value may be calculated as required in a production line already being in operation and if the evaluation value does not satisfy the previously set reference value, notification may be performed as an additional function. For example, warnings may be given to the user by display on the screen). However, does not explicitly disclose:

determining whether a malfunction occurs based on an executed processing result, outputting an indication of the malfunction when the malfunction occurs; and outputting an executed processing result when the malfunction does not occur.

Nagatsuka teaches determining whether a malfunction occurs based on an executed processing result, outputting an indication of the malfunction when the malfunction occurs ([0020], disclosing evaluating unit 35 determines whether the cycle time achieves a predetermined cycle time, determines the power consumption is equal to or smaller than a predetermined threshold, or determines, using an interference detecting unit (not shown in the figure) included in the evaluating unit 35, whether interference between the robots 110 occurs. When a problem occurs, the evaluating unit 35 notifies to that effect in the display unit 4 and outputs an evaluation result to the display unit 4. The display unit 4 is, for example, a monitor). 

outputting an executed processing result when the malfunction does not occur ([0038], disclosing the robot simulation device may further include a notifying unit that notifies a result of the evaluation by the evaluating unit. Figure 3, disclosing displaying evaluation result when a problem i.e. malfunction does not occur). 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Nomura to determining whether a malfunction occurs based on an executed processing result, outputting an indication of the malfunction when the malfunction occurs; and outputting an executed processing result when the malfunction does not occur as taught by Nagatsuka to inform user of the malfunction. 

Regarding Claim 13:
Nomura teaches:
An information providing method used in a work system including a work robot that performs a predetermined work on a workpiece, in which an operation program that has information on two or more structures related to the work robot and information on one or more processing models related to the structures registered therein ([0038], discloses a memory for storing programs and data and storing data on the member; [0063], discloses virtually setting the structural member of the robot; [0044], discloses recognizing the object to be worked and its physical characteristics; [0045], discloses reading data stored in the database to set the item to be worked; [0048], discloses a dynamic model associated with the robot) and executes an operation of the work system in a virtual space by using the information on the structures and the information on the processing model related to the structures exists([0059], discloses setting the operation of the arm and item to be worked based on information such as speed and position; [0008], discloses performing the information processing method of the system in a virtual space), the method comprising: 

of acquiring selection information in which the two or more structures and the processing model related to the structures are selected; ([0063], discloses acquiring the conditions for virtually setting the structural member; [0061], discloses task processing model with information on the assembly of the object to be worked is selected)
constructing the work system obtained by combining the selected structures and processing model in the virtual space, ([0063] discloses setting the member and object and corresponding data from a database based on image recognition to set the virtual space)

a step of causing the constructed work system to operate in the virtual space by the operation program to determine whether the operation by the work system has been normally executed, and 8Docket No. 529927USPreliminarv Amendment([0074], discloses calculating an evaluation value based on the processing of the assembly item by the robot member)

outputting a determined result. ([0077], discloses setting the arrangement parameters for a system based on the calculation of the evaluation value)

Nomura teaches of a display to inform user of status of robot ([0158-0162], disclosing a graphical user interface) and displaying a warning when an evaluation does not satisfy a requirement ([0165], disclosing predetermined evaluation value may be calculated as required in a production line already being in operation and if the evaluation value does not satisfy the previously set reference value, notification may be performed as an additional function. For example, warnings may be given to the user by display on the screen). However, does not explicitly disclose:

determining whether a malfunction occurs based on an executed processing result, outputting an indication of the malfunction when the malfunction occurs; and outputting an executed processing result when the malfunction does not occur.

Nagatsuka teaches determining whether a malfunction occurs based on an executed processing result, outputting an indication of the malfunction when the malfunction occurs ([0020], disclosing evaluating unit 35 determines whether the cycle time achieves a predetermined cycle time, determines the power consumption is equal to or smaller than a predetermined threshold, or determines, using an interference detecting unit (not shown in the figure) included in the evaluating unit 35, whether interference between the robots 110 occurs. When a problem occurs, the evaluating unit 35 notifies to that effect in the display unit 4 and outputs an evaluation result to the display unit 4. The display unit 4 is, for example, a monitor). 

outputting an executed processing result when the malfunction does not occur ([0038], disclosing the robot simulation device may further include a notifying unit that notifies a result of the evaluation by the evaluating unit. Figure 3, disclosing displaying evaluation result when a problem i.e. malfunction does not occur). 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Nomura to determining whether a malfunction occurs based on an executed processing result, outputting an indication of the malfunction when the malfunction occurs; and outputting an executed processing result when the malfunction does not occur as taught by Nagatsuka to inform user of the malfunction. 

Regarding Claim 14:
Modified Nomura teaches:
A non-transitory computer-readable medium encoded with computer-readable instructions that, when executed by a processor, cause the processor to perform the information providing method according to claim 12 ([0039], discloses executing a procedure according to a program stored in the storage device).

Regarding Claim 15:
Modified Nomura teaches:
A non-transitory computer-readable medium encoded with computer- readable instructions thereon that, when executed by a processor, cause the processor to perform the information providing method according to claim 13 ([0039], discloses executing a procedure according to a program stored in the storage device).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John F Hobbs III whose telephone number is (571)272-5763.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664